Citation Nr: 1314636	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic prostatitis.

2.  Entitlement to a compensable disability evaluation for service-connected right subcapsular cataract with history of iritis and panuveitis.

3.  Entitlement to an initial compensable disability evaluation for service connected left eye panuveitis and cataract.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2012 Travel Board hearing.  A transcript of this hearing is of record and has been considered.

The issue of entitlement to service connection for chronic prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's corrected visual acuity is no worse than 20/100 in the right eye and 20/25 in the left eye, and there is no evidence of any visual field impairment or active uveitis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for right subcapsular cataract with history of iritis and panuveitits have not been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, Diagnostic Code 6028 (2008).

2.  The criteria for a compensable disability rating for left eye panuveitis and cataract have not been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.84a, Diagnostic Code 6000-6028 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is currently in receipt of a non-compensable (0 percent) evaluation for his bilateral cataracts under Diagnostic Code 6028.  38 C.F.R. §§ 4.75, 4.76, 4.77, 4.78, 4.79. 

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  However, these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, the Veteran filed his claim for service connection for a bilateral eye disability in March 2006.  Service connection was granted for the Veteran's right eye in an October 2006 rating decision and for the Veteran's left eye in a July 2007 rating decision.  In June 2008, the Veteran appealed the initial non-compensable disability rating assigned to his left eye disability and requested an increased disability rating for his service connected right eye disability.  Thus, the revised rating criteria effective December 10, 2008 are not applicable here.

Under Diagnostic Code 6028, senile and other preoperative cataracts are rated on impairment of vision.  Senile and other postoperative cataracts are rated on impairment of vision and aphakia.  38 C.F.R. § 4.84, Diagnostic Code 6028 (2008).  

A compensable rating for loss of visual acuity requires that corrected vision be at least 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a, Diagnostic Codes 6078 and 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

The Veteran has undergone three VA examinations of his eye disability during the period on appeal.  

The Veteran was first afforded a VA examination in August 2006.  At that time, the Veteran reported an in-service history of panuveitis in both eyes, treated with heavy steroid use.  On examination, the Veteran had no active panuveitis or iritis in either eye.  A posterior subcapsular cataract was observed in the right eye, but not the left.  The examiner attributed the Veteran's right subcapsular cataract to his in-service steroid use necessitated by an episode of panuveitis during military service.  The Veteran's best corrected visual acuity was 20/40 in the right eye and 20/20 in the left eye.  He had no visual field deficit.  

In December 2007, the Veteran submitted a letter from Dr. R.W., his private optometrist at Tyndall Air Force Base.  Dr. R.W. stated that she had been performing routine eye examinations for approximately a year.  She stated that the Veteran has posterior subcapsular cataracts in both eyes related to his in-service steroid use to treat inflammation.  She also noted that the Veteran's wears glasses with the following prescription: 20/100+ in the right eye and 20/20 in the left eye.

In October 2008, the Veteran was afforded another eye examination.  At that time, he continued to complain of cataracts in both eyes, right eye significantly worse than the left, and reported a history of panuveitis.  On examination, the Veteran had no active panuveitis or iritis in either eye.  A posterior subcapsular cataract was observed in the right eye, but not the left.  The Veteran's best corrected visual acuity was 20/40 in the right eye and 20/20 in the left eye.  He had no visual field deficit.  

In January 2008, the Veteran submitted another letter from Dr. R.W.  She provided his current glasses prescription as 20/80 in the right eye and 20/20 in the left eye.  

In March 2009, the Veteran was afforded a third VA examination, based on the Veteran's complaints of worsening visual acuity.  On examination, the Veteran had no active panuveitis or iritis in either eye.  A posterior subcapsular cataract was observed in the right eye, but not the left.  The Veteran's best corrected visual acuity was 20/60 in the right eye and 20/25 in the left eye.  He had no visual field deficit.  

In January 2011, the Veteran submitted a copy of a Report of Eye Examination completed as part of the process of renewing his drivers' license in his state of residence.  The Report of Eye Examination reports the Veteran's best corrected visual acuity in his right eye as 20/70 and in his left eye as 20/20.

In February 2012, the Veteran submitted an examination report from Southern Vitreoretinal Associates.  The Veteran was seeking treatment with complaints of seeing flashes of light for approximately one month, with occasional floaters.  The Veteran's best corrected visual acuity was 20/80-2 in the right eye and 20/20-1 in the left eye.  No visual field defect was noted.  The Veteran was diagnosed with posterior subcapsular cataract in the right eye and nuclear sclerosis, cataract of the left eye, as well as posterior vitreous detachment of the left eye.  The Veteran was noted to have a history of uveitis, but no evidence of current inflammation was observed.  

At his May 2012 Travel Board hearing, the Veteran complained predominantly of blurred vision and decreased visual acuity, right eye worse than the left.  He reported occasional dark floaters, but these appeared to be associated with looking at the sun or other extremely bright sources of light.  He complained of "mild irritation" from looking at light.  He also described minor headaches and redness, as well as eye strain secondary to reading and typing.  The Veteran testified that he is able to read and drive.  He did not report any episodes of incapacitation secondary to his service connected eye condition or describe any interference with his activities of daily living or occupation.  

Based on all the above evidence, the Board finds that a higher disability rating cannot be granted for the Veteran's service connected eye disabilities for any period on appeal.  As noted above, cataracts is rated based on impairment in visual acuity.  Here, the Veteran's worst best corrected visual acuity in the right eye during the period on appeal was 20/100, as reported by the Veteran's private optometrist in December 2007.  His worst best corrected visual acuity in the left eye was 20/25, as reported on his March 2009 VA examination report.  Under Diagnostic Code 6078, where best corrected visual acuity in one eye is 20/100, a compensable disability rating will not be assigned unless best corrected visual acuity in the other eye is at least 20/40.  See 38 C.F.R. § 4.84a, Diagnostic Code 6078 (2008).  Here, the Veteran does not meet that criteria.  

The Board has considered whether a higher disability rating could be assigned under another diagnostic code; however, as the Veteran has no evidence of any defect in his visual fields, a higher disability evaluation cannot be assigned under any diagnostic code for rating impairment of visual fields.  The Board also notes that the Veteran has a reported history of panuveitis and iritis and has considered whether a higher evaluation could be assigned under Diagnostic Code 6000 or 6003, which rate uveitis and iritis respectively.  However, as the evidence shows that the Veteran had no active panuveitis or iritis during the period on appeal, these diagnostic codes are not applicable.  The record reflects that the Veteran's primary impairment from his service connected disability is diminished visual acuity.  Accordingly, the Board finds that the Veteran's service connected eye disabilities are most appropriately rated under the Diagnostic Codes 6061 through 6079 which rate impairments of visual acuity.  See 38 C.F.R. § 4.84a (2008).  Under these diagnostic codes, a higher disability evaluation for the Veteran's right and left eye disabilities cannot be assigned.  

The Board has also considered whether the Veteran's disabilities warrant referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  While the Veteran has complained of symptoms such as pain, eye strain, eye redness and irritation, and seeing floaters if he looks directly at the sun, that are not specifically addressed by the ratings schedule, it is unclear whether these symptoms are related to his service connected eye disabilities.  The Board notes that the occasional and relatively minor eye strain and irritation the Veteran describes is a common complaint of even healthy individuals who have spend too much time in front of their computers.  Likewise, there appears nothing particularly unusual about the Veteran's complaints that he sees dark spots if he looks at the sun- it is merely one of many reasons prudent persons don't deliberately gaze at the sun or other extremely bright objects to avoid damage to their eyes.  Finally, the medical evidence reflects that with the use of glasses, the Veteran has nearly normal visual acuity.  The Veteran testified at his Travel Board hearing that he is able to read and drive, despite of his disabilities, and he has not described any significant interference with his activities of daily living or his occupation due to his right and left eye disabilities.  Accordingly, the Board finds that the Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to a service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, a TDIU issue is not raised by the record.  Throughout his appeal, the Veteran has not indicated that his bilateral cataracts cause problems with his employment.  Therefore, consideration of TDIU is not warranted.

In conclusion, for all the above reasons entitlement to a compensable disability evaluation for service connected right subcapsular cataract with history of panuveitis and iritis and entitlement to an initial compensable disability evaluation for left eye panuveitis and cataracts must be denied for the entire period on appeal.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board also notes that in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2006 and July 2008.  These letters informed the Veteran of what evidence was required to substantiate his claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records and other federal medical records.  The Veteran submitted private medical records and provided an opportunity to set forth his contentions during the May 2012 hearing before the undersigned Veterans Law Judge.  In this regard, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  In this case, during the Board hearing, testimony was elicited regarding the elements that were lacking to substantiate the claim and the Veteran and his representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  Further, a review of the record also reveals no assertion, by the Veteran or his representative, that VA or the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   

The appellant was afforded VA medical examinations in August 2006, October 2008, and March 2009.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a compensable disability evaluation for service connected right subcapsular cataract with history of iritis and panuveitis is denied.

Entitlement to an initial compensable evaluation for service connected left eye panuveitis and cataract is denied.



REMAND

The Veteran is also seeking entitlement to service connection for chronic prostatitis.  In various statements to VA, as well as in his hearing testimony, the Veteran has argued that this condition had onset in service since he first began experiencing symptoms within a few months of separation from service.  Additionally, the Veteran noted that he was exposed to chemicals while performing aircraft maintenance during his period of active service and that he had been treated with steroids for a prolonged period of time in service.  He speculated that these exposures could have caused his current prostate disability.

In June 2012, the Veteran's private urologist, Dr. M.J. submitted a letter in which he stated that he had been treating the Veteran since 2006, but that that "[the Veteran's] urinary symptoms have developed over the years and likely were present for some time before he met me."  Dr. M.J. unfortunately failed to address whether the Veteran's urinary symptoms had onset in service.  He further stated that he did not believe that any of the medications the Veteran had taken in the past caused his current problems.  He did observe that the Veteran's exposure to chemicals while in the Air Force could have some relation to his present condition, but that this "would be difficult to prove."  

Dr. M.J.'s opinion is too speculative to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, in McLendon v. Nicholson, 20 Vet App. 79 (2006), the Court stated that if suitable evidence of record is absent, a speculative medical opinion, along with evidence of a current disability and an in-service injury, disease, or event giving rise to an injury or disease, triggers VA's duty to afford the veteran a medical examination or obtain a medical opinion to develop his or her claim.

Here, the Board finds that there is at least speculative evidence that the Veteran's current prostate disability had onset in service or that it was caused by exposure to chemicals in service.  Accordingly, the Veteran finds that a remand is required to obtain a VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination of his prostate disability by an urologist.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current prostate disability either had onset in service or was caused by otherwise related to the Veteran's active military service.  The examiner is asked to provide a rationale for his or her conclusions.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


